NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50359

                Plaintiff-Appellee,             D.C. No. 3:17-cr-01172-LAB

 v.
                                                MEMORANDUM*
RENE ANTONIO AGUILAR,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Rene Antonio Aguilar appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aguilar contends that the district court procedurally erred by failing to

address his non-frivolous arguments for a lower sentence. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108, 1108 & n.3

(9th Cir. 2010), and conclude that there is none. The record reflects that the court

considered Aguilar’s mitigating arguments and was not persuaded that they

warranted a lower sentence. See United States v. Perez-Perez, 512 F.3d 514, 516

(9th Cir. 2008).

      Aguilar next contends that the district court erred by failing to explain

adequately his above-Guidelines sentence. We conclude that the district court’s

explanation was sufficient to allow for meaningful review. See Rita v. United

States, 551 U.S. 338, 356-57 (2007); United States v. Leonard, 483 F.3d 635, 637

(9th Cir. 2007).

      AFFIRMED.




                                          2                                       17-50359